UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-19785


MICHAEL TAYLOR,

                     Plaintiff - Appellant,

              v.

STUBBS PERDUE, ATTORNEYS AT LAW; CHRISTOPHER VENTERS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-ct-03132-D)


Submitted: March 12, 2020                                         Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Taylor, Appellant Pro Se. Ashley Burgess Bartolucci, HALL BOOTH
SMITH, PC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Anthony Taylor appeals the district court’s orders granting the Defendants’

motion to enforce a settlement agreement, denying as moot Taylor’s motion for entry of

default judgment, and denying Taylor’s motions for reconsideration and to reopen the case.

We have reviewed the record and find no reversible error. Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons stated by the district court.

Taylor v. Stubbs Perdue, Attorneys At Law, No. 5:18-ct-03132-D (E.D.N.C. July 15, 2019

and Dec. 3, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2